Citation Nr: 1336889	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to January 23, 2008 and in excess of 40 percent thereafter for peripheral nerve involvement of the right lower extremity with foot drop.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Seattle, Washington which now has jurisdiction over the claim on appeal.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the physical claims file.

In a May 2012 decision, the Board, in pertinent part, (1) denied an initial rating in excess of 10 percent for peripheral nerve involvement of the right lower extremity prior to January 23, 2008, (2) granted a rating of 40 for percent peripheral nerve involvement of the right lower extremity as of January 23, 2008, and (3) denied an initial rating in excess of 40 percent for peripheral nerve involvement of the right lower extremity as of January 23, 2008.  In a February 2013 rating decision, the RO effectuated the grant of 40 percent, effective January 23, 2008.

The Veteran appealed the Board's May 2012 decision for these issues to the United States Court of Veterans Claims (Court).  By order dated May 2013, the Court granted a Joint Motion for Remand (JMR), vacated the May 2012 Board decision for the issue of entitlement to an increased disability rating for service-connected peripheral nerve involvement of the right lower extremity, and remanded the case for compliance with the terms of the JMR.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, sleep apnea, and digestive system disorder, to include gastroesophageal reflux disease (GERD), have been raised by the record in a June 2013 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Pursuant to the May 2013 JMR, the Board finds that an additional medical examination and opinion are needed.  The August 2011 VA examiner opined "[t]he most likely peripheral nerve is the [s]uperficial [p]eroneal [n]erve."  As the Board previously recognized, this opinion is not entirely definitive as to which nerve is involved.  The JMR implied the opinion is inadequate, so the Board will obtain another examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VA medical facilities in Puget Sound from October 2011 to the present.

2.  After obtaining the above VA records, schedule the Veteran for a neurological examination to determine the current severity and impairment (if any) of his service-connected peripheral nerve involvement of the right lower extremity with foot drop.  The relevant documents in the claims file should be made available to the VA examiner for review.  A notation to the effect that the record review and history took place should be included in the examiner's report.  

All indicated studies and tests, deemed necessary by the examiner, should be performed, to include nerve testing of the lower extremities, if appropriate, and all pertinent symptomatology should be reported in detail.  

Based upon a review of the record and clinical findings, the examiner is also requested to specifically indicate which nerve (superficial peroneal, common peroneal, or sciatic nerve) of the right lower extremity is affected by the service-connected nerve involvement of the right lower extremity as a result of his degenerative disc disease of the lumbar spine.

A rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


